IN THE COURT OF APPEALS OF TENNESSEE

                                                     FILED
RICHARD C. CANADA and wife             )             December 29, 1997
                                           C/A NO. 03A01-9606-CV-00182
SHARON CANADA,                         )
                                       )             Cecil Crowson, Jr.
          Plaintiffs-Appellants,       )             Appellate C ourt Clerk
                                       )
                                       )
                                       )
v.                                     )
                                       )
                                       )
                                       )   APPEAL AS OF RIGHT FROM THE
ACE CODENT, ZAHN DENTAL COMPANY,       )   BRADLEY COUNTY CIRCUIT COURT
INC., and HENRY SCHEIN, INC.,          )
                                       )
          Defendants,                  )
                                       )
                                       )
and                                    )
                                       )
                                       )
ACECODENT INCORPORATED,                )
                                       )   HONORABLE EARLE G. MURPHY,
          Defendant-Appellee.          )   JUDGE




For Appellants                                For Appellee

JIMMY W. BILBO                                DAVID F. HENSLEY
Logan, Thompson, Miller, Bilbo,               Milligan, Barry, Hensley
 Thompson & Fisher, P.C.                       & Evans
Cleveland, Tennessee                          Chattanooga, Tennessee




                           OPINION




REVERSED AND REMANDED                                           Susano, J.

                                   1
          By order entered December 15, 1997, the Supreme Court

remanded this case to us for further consideration in light of

its opinion in Grantham v. Jackson-Madison County General

Hospital District, 954 S.W.2d 36 (Tenn. 1997).



          In Grantham, the plaintiffs filed suit on February 18,

1994, against a defendant identified in the original complaint as

Jackson-Madison County General Hospital.      On February 24, 1994,

four days after the statute of limitations had expired on the

plaintiffs’ tort claims, the complaint was served on the agent

for service of process for Jackson-Madison County General

Hospital District.   The hospital filed a motion to dismiss,

arguing that the plaintiffs had omitted the word “District” from

the hospital’s name and that Jackson-Madison County General

Hospital was not a legal entity.       The trial court allowed an

amendment to the complaint to reflect the hospital’s correct

name; but the Court of Appeals reversed, finding that the

plaintiffs were attempting to add a new party after the period of

limitations had expired.    In so ruling, the Court of Appeals

“held that the amendment did not relate back to the filing of the

original complaint because the defendant was served after the

expiration of time for commencement of action.”       Id. at 37.



          The Supreme Court reversed the Court of Appeals and

affirmed the trial court.    In the course of its opinion, the

Supreme Court stated as follows:



          We believe that the plaintiffs did not select
          the wrong defendant but simply mislabeled the
          right defendant. Plaintiffs properly


                                   2
         identified the defendant in several respects.
         They referred to the defendant as a health
         care facility doing business in Madison
         County, Tennessee. They served the complaint
         on the defendant’s proper agent for service
         of process at defendant’s place of business.
         They also approximated the defendant’s name
         in the caption of the complaint as “Jackson-
         Madison County General Hospital.” The
         defendant’s correct name is “Jackson-Madison
         County General Hospital District.” Every
         word in the plaintiffs’ designation appears
         in the correct designation. The sole
         difference is that the plaintiffs omitted the
         word “District.”

                          *    *    *

          ...the plaintiffs in the present case are not
          attempting to add the name of an individual
          or another business. They are merely
          attempting to correct the mislabeling of the
          party they intended to sue. We find that the
          approximation in the original complaint was
          sufficiently close to prevent prejudice by
          apprising the defendant it was being sued.
          The amended complaint’s claim “arose out of
          the same conduct, transaction or occurrence
          set forth...in the original [complaint].”
          Tenn.R.Civ.P., Rule 15.03. The requirements
          of Rule 15.03 have been satisfied, and the
          plaintiffs should be allowed to amend their
          complaint.



Id. at 37-38.



          In the instant case, the caption of the original

complaint identified the relevant defendant as follows:



          ACE CODENT, a New York corporation
          whose registered agent for service
          of process is Kyung-Jin Koh,
          4370 Kissena Blvd., Flushing,
          New York, 11355



That complaint was filed on May 19, 1995.   It sought damages

arising out of personal injuries sustained by the plaintiff


                                3
Richard C. Canada in an accident on May 21, 1994.            It alleged

that the damages were proximately caused by a defective product

manufactured by Ace Codent.



            As in the Grantham case, the complaint in the instant

case was served on an agent for the correct party, Acecodent

Incorporated, after the one-year statute of limitations had

expired.    As in Grantham, the defendant Acecodent Incorporated

argues that the plaintiffs in the instant case attempted to name

a new party after the one-year statute of limitations had run,

and that the amendment did not relate back to the original filing

under the language of the then-existing version of Rule 15.03,

Tenn.R.Civ.P.1



            The instant case is controlled by Grantham.             The

plaintiffs in the case at bar approximated the defendant’s

correct name in the original complaint.           The words “Ace Codent”

appear -- albeit as one word -- in the correct designation as set

forth in the amended complaint.           An agent for the correct


      1
       Rule 15.03, Tenn.R.Civ.P., as applicable to this case, provided as
follows:

            Whenever the claim or defense asserted in the amended
            pleadings arose out of the conduct, transaction or
            occurrence set forth or attempted to be set forth in
            the original pleading, the amendment relates back to
            the date of the original pleading. An amendment
            changing the party against whom a claim is asserted
            relates back if the foregoing provision is satisfied
            and if, within the period provided by law for
            commencing the action against him, the party to be
            brought in by amendment (1) has received such notice
            of the institution of the action that he will not be
            prejudiced in maintaining his defense on the merits,
            and (2) knew or should have known that, but for a
            misnomer or other similar mistake concerning the
            identity of the proper party, the action would have
            been brought against him. Except as above specified,
            nothing in this rule shall be construed to extend any
            period of limitations governing the time in which any
            action may be brought.

                                      4
defendant was served with process.    As the Supreme Court said in

Grantham, “the approximation in the original complaint was

sufficiently close to prevent prejudice by apprising the

defendant it was being sued.” Id. at 38.    Following Grantham, we

hold that the amended complaint in this case relates back to the

filing of the original complaint and thus is not subject to the

bar of the one-year statute of limitations.    Accordingly, our

holding to the contrary was error as was the trial court’s grant

of summary judgment based upon the bar of the statute of

limitations.



            Our judgment of June 9, 1997, is hereby vacated and

held for naught.    Furthermore, the judgment of the trial court is

reversed.    This case is remanded for further proceedings,

consistent with this opinion.    All costs on appeal are taxed

against the appellee, Acecodent Incorporated.



                                _____________________________
                                Charles D. Susano, Jr., J.


CONCUR:


________________________
Houston M. Goddard, P.J.



________________________
Don T. McMurray, J.




                                  5